DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 2/1/2022. Claims 73-79 and 83-89 have been amended. 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 2/1/2022. 
With respect to Claim Rejections - 35 USC § 101, the Applicant has amended claim 73 to recite: "in response to receiving a request for content, causing a response to the request to be generated for display based at least in part on the contribution score" which Examiner agrees the claims are now directed to patent-eligible subject matter and are not directed to an abstract idea. The Examiner withdraws claims 73-92 rejections under 35 U.S.C. § 101.
With respect to Claim Rejections - 35 USC § 103, independent claims 73 and 83, the Applicant has amended the claims to recite "determining, based on metadata associated with electronic content associated with a cast that includes an actor, a contribution score corresponding to a contribution of the actor to at least two scenes of a plurality of scenes of the electronic content, wherein the at least two scenes correspond to a particular genre." The Applicant submits that the cited art fails to teach or suggest at least this subject matter. Specifically, the Applicant argues that there is no suggestion in Turner that a particular confidence score would be determined based on "a contribution of the actor to at least two scenes," as required by applicant's claims, as amended. Rather, the confidence score of Turner applies to a single scene and is used to determine whether a particular character is present in such single scene, or not. In response, the Examiner disagrees, Turner actually determines a confidence score that indicates the likelihood of a particular character or particular characters being present in a particular frame of video [para.0086]. So, every frame within a clip has a confident score where a clip has multiple scenes. Thus, reading on "a contribution of the actor to at least two scenes," since frames make up the different scenes which each frame indicates a confidence score. A metadata processor receives the dialogue captured from the audio and associated timecode, details of the character or characters present in each frame (along with an associated confidence score), and the time-code of the frame. Further, the time code of any frame having a slate (a scene indicator) is provided along with the recognized numbers from the slate (identifying different takes on different scenes). Further, the degree of focus and the frame number of each frame is provided [para.0090]. The metadata processor also receives the character or characters in the scene along with a confidence score of the likelihood of the character or characters actually being present in the clip. The metadata processor then applies a threshold limit to determine which character or characters are located in the frame. For example, if the confidence score is equal to or greater than 65% likelihood of being present, then the metadata processor indicates that the character is present. Alternatively, if the confidence score is less than 65% then the metadata processor indicates the character as not being present. Obviously, the metadata processor may select any confidence score as being the threshold value. Further the confidence score may also be the length of time that a particular character or characters are located in the clip (multiple scenes) [para.0096]. Paragraph 0143 discloses that all scenes (two or more scenes) from a script have been captured and analyzed. The Applicant further submits that Soroushian is not concerned with whether a particular actor is contributing to a scene of a particular genre, let alone determining a contribution score based on a particular actor's contribution to at least two scenes of a particular genre. In response, the Examiner contends that Turner teaches this feature as discussed above.
With respect to Nonstatutory Double Patenting Rejection, the Applicant requests reconsideration of the nonstatutory double patenting rejection in view of the amendments and remarks presented. In response, the Examiner maintains the Nonstatutory Double Patenting Rejection for reasons provided above. The Examiner notes that claims 74, 76, 84, and 86 have been identified by Examiner as containing allowable subject matter. Thus, incorporating this allowable subject matter into the independent claims would put the application into allowable condition, and would also overcome the Nonstatutory Double Patenting Rejection.
The Applicant submits that for reasons provided, independent claims 73 and 83, and any claims depending thereon, are allowable over the cited references. In response, with respect to the Applicant arguments of independent claims 73 and 2083, and the dependent claims have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 73 & 83 and dependent claims 74-82 & 84-92 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over independent claims 1 & 14 and dependent claims 2-10 & 15-23, respectively, of U.S. Patent No. 10735786 in view of Turner et al., Pub No US 2015/0286644 A1 (hereafter Turner) in further view of Kourosh Soroushian, Pub No US 2014/0052696 A1 (hereafter Soroushian).

Instant Application 16/916,418
Parent 10735786
Independent claims 73, 83. determining, based on metadata associated with electronic content associated with a cast that includes an actor, a contribution score corresponding to a contribution of the actor to at least two scenes of a plurality of scenes of the electronic content;

storing the contribution score in electronically searchable form for the actor and each of a plurality of genres of the electronic content; and





in response to receiving a request for content, causing a response to the request to be generated for display based at least in part on the contribution score.
Independent claims 1, 14. for an actor and each of a plurality of genres of the content, generating a score corresponding to a degree to which the actor contributed to one of the genres in the content; and


storing the scores in electronically searchable form wherein each score is associated with the actor and one of the genres, so as to thereby facilitate ordering results of electronic searches of the content according to the degrees to which the actor contributed to the genres.
Claim 74, 84. determining the at least two scenes of the electronic content corresponding to the particular genre have a collective duration that is a first amount of time; 

determining a second amount of time that the actor appears in the determined at least two
scenes; and

determining the contribution score at least in part according to a proportion of the first amount of time to the second amount of time.
Claim 2, 15. determining portions of the content corresponding to the one of the genres, the portions of the content having a collective duration that is a first amount of time;

determining a second amount of time that the actor appears in the determined portions of the content; and

determining the score according to a proportion of the first amount of time that is the second amount of time.

Claim 75, 85. determining the at least two scenes of the electronic content corresponding to the particular genre;

determining a number of words that the actor utters in the at least two scenes; and

determining the contribution score at least in part according to the number of words.

Claim 3, 16. determining portions of the content corresponding to the one of the genres; 


determining a number of words that the actor utters in the portions of the content; and 

determining the score according to the number of words.
Claim 76, 86. determining the at least two scenes of the electronic content are
associated with a volume greater than a predetermined volume, the at least two scenes having a collective duration that is a first amount of time;

determining a second amount of time that the actor appears in the determined at least two
scenes; and 

determining the contribution score at least in part according to a proportion of the first amount of time that is the second amount of time.
Claim 4, 17. determining portions of the content having a volume greater than a predetermined volume, the portions of the content having a collective duration that is a first amount of time; 



determining a second amount of time that the actor appears in the determined portions of the content; and 

determining the score according to a proportion of the first amount of time that is the second amount of time.
Claim 77, 87. wherein the particular genre is one of action, comedy, drama and thriller.

Claim 5, 18. wherein the one of the genres is one of action and thriller.
Claim 78, 88. determining an award won by the actor for the electronic content; and 

in response to the determined award, incrementing the contribution score.

Claim 6, 19. determining an award won by the actor for the content; and

in response to the determined award, incrementing the score.
Claim 79, 89. determining an award won by the actor for the electronic content; and

in response to the determined award, decrementing the contribution score.

Claim 7, 20. determining an award won by the actor for the content; and

in response to the determined award, decrementing the score.
Claim 80, 90. parsing an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords; and 

in response to the detected presence of the one or more predetermined keywords, incrementing the contribution score.

Claim 8, 21. parsing an electronically searchable review of the content to detect the presence of one or more predetermined keywords; and 


in response to the detected presence of the one or more predetermined keywords, incrementing the score.
Claim 81, 91. wherein the review is a social media review.

Claim 9, 22. wherein the review is a social media review.
Claim 82, 92. parsing an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords; and

in response to the detected presence of the one or more predetermined keywords, decrementing the contribution score.
Claim 10, 23. parsing an electronically searchable review of the content to detect the presence of one or more predetermined keywords; and 


in response to the detected presence of the one or more predetermined keywords, decrementing the score.



Regarding Independent claims 73 & 83 and dependent claims 74-82 & 84-92; U.S. Patent No. 10735786 teaches generating a score and storing the score in electronically searchable form. U.S. Patent No. 10735786 does not explicitly teach “determining, based on metadata associated with electronic content associated with a cast that includes an actor, a contribution score corresponding to a contribution of the actor to at least two scenes of a plurality of scenes of the electronic content; storing the contribution score in electronically searchable form for the actor and each of a plurality of genres of the electronic content; and in response to receiving a request for content, causing a response to the request to be generated for display based at least in part on the contribution score.” (Emphasis added to distinguish the elements not taught by U.S. Patent No. 10735786)”; However, in analogous art, Turner discloses determining, based on metadata associated with electronic content associated with a cast that includes an actor, a contribution score corresponding to a contribution of the actor to at least two scenes of a plurality of scenes of the electronic content [para.0086: Discloses a metadata extractor uses face recognition and the dialogue from the script to detect the characters (actors) present in any one frame. A confidence score is then generated by the metadata extractor that indicates the likelihood of a particular character or particular characters being present in a particular frame of video; and para.0096: Discloses a metadata processor receives the character or characters in the scene from the metadata extractor along with a confidence score of the likelihood of the character or characters actually being present in the scene. The confidence score may be based on the length of time that a particular character or characters are located in the scene (a contribution score) or may be a percentage of time a character is in a scene. The confidence score may also be based on the size of a character in the scene, such as smaller characters in a scene may indicate less prominent characters (a contribution score); and para.0143: Discloses that all scenes (at least two or more scenes) from a script have been captured and analyzed (determining a contribution score) with the server.],
storing the contribution score in electronically searchable form for the actor; and in response to receiving a request for content, causing a response to the request to be generated for display based at least in part on the contribution score [FIG.7D & para.0118-0019: Discloses a selected object (i.e. the request for clips having both the character from thumbnail 702A and the second thumbnail 703B) is then sent from the tablet to the server where the metadata associated with the video clips is analyzed by the metadata processor. The metadata identifies the video clips with both the character shown in thumbnail 702B and the character shown in second thumbnail 703B and generates a new search result based upon this combination. Results are based on a confidence score (contribution score).].
The combination of U.S. Patent No. 10735786 and Turner does not explicitly disclose wherein each scene comprises a particular genre; and storing the contribution score in electronically searchable form for an actor and each of a plurality of genres of the electronic content (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Soroushian discloses a magnitude scale that determines the amount of each genre present in each time segment of multimedia content [para(s).0112, 0114]. FIG.6A discloses a plurality of genres of the content within a segment; and FIG.7 discloses determining a genre in a scene [para.0123]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify U.S. Patent No. 10735786 and Turner in view of Soroushian to have each scene comprising a genre. One would be motivated at the time of the invention to have this capability since genre tags, brief descriptions, or trailers may not capture sufficient detail of the content. For example, a single genre tag classifying a movie as an 'action' movie may not be representative of the entire movie, thus, there is a need to aid users in selecting multimedia content for viewing by showing the user the amounts in which genre attributes are present in various time segments of the multimedia content [Soroushian: para.0001].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 73, 75, 77, 83, 85 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., Pub No US 2015/0286644 A1 (hereafter Turner) in view of Kourosh Soroushian, Pub No US 2014/0052696 A1 (hereafter Soroushian).

Regarding Claim 73, Turner discloses a method comprising:
determining, based on metadata associated with electronic content [para.0014: Discloses determining categories of captured content via a camera in dependence of metadata; and para.0043: Discloses the video content and processed metadata is sent to a computer.] associated with a cast that includes an actor [para.0072 & para.0096: Discloses a cast list includes an actor and metadata associated with an actor.], a contribution score corresponding to a contribution of the actor to at least two scenes of a plurality of scenes of the electronic content [para.0086: Discloses a metadata extractor uses face recognition and the dialogue from the script to detect the characters (actors) present in any one frame. A confidence score is then generated by the metadata extractor that indicates the likelihood of a particular character or particular characters being present in a particular frame of video; and para.0096: Discloses a metadata processor receives the character or characters in the scene from the metadata extractor along with a confidence score of the likelihood of the character or characters actually being present in the scene. The confidence score may be based on the length of time that a particular character or characters are located in the scene (a contribution score) or may be a percentage of time a character is in a scene. The confidence score may also be based on the size of a character in the scene, such as smaller characters in a scene may indicate less prominent characters (a contribution score); and para.0143: Discloses that all scenes (at least two or more scenes) from a script have been captured and analyzed (determining a contribution score) with the server.],
storing the contribution score in electronically searchable form for the actor [FIG.8A step 822: Discloses upload (storing) script, images, and name of actor and relevant associations (confidence score) to server; and para.0132: Discloses storing data generated by the metadata extractor to a server storage medium; and para.0135: Discloses a search map (electronically searchable form) is generated from the storage medium.]; and
in response to receiving a request for content, causing a response to the request to be generated for display based at least in part on the contribution score [FIG.7D & para.0118-0019: Discloses a selected object (i.e. the request for clips having both the character from thumbnail 702A and the second thumbnail 703B) is then sent from the tablet to the server where the metadata associated with the video clips is analyzed by the metadata processor. The metadata identifies the video clips with both the character shown in thumbnail 702B and the character shown in second thumbnail 703B and generates a new search result based upon this combination. Results are based on a confidence score (contribution score).].
Turner does not explicitly disclose wherein the at least two scenes correspond to a particular genre; and storing the contribution score in electronically searchable form for an actor and each of a plurality of genres of the electronic content (emphasis added to distinguish the elements not taught by Turner). However, in analogous art, Soroushian discloses a magnitude scale that determines the amount of each genre present in each time segment of multimedia content [para(s).0112, 0114]. FIG.6A discloses a plurality of genres of the content within a segment; and FIG.7 discloses determining a genre in a scene [para.0123]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner in view of Soroushian to have each scene comprising a genre. One would be motivated at the time of the invention to have this capability since genre tags, brief descriptions, or trailers may not capture sufficient detail of the content. For example, a single genre tag classifying a movie as an 'action' movie may not be representative of the entire movie, thus, there is a need to aid users in selecting multimedia content for viewing by showing the user the amounts in which genre attributes are present in various time segments of the multimedia content [Soroushian: para.0001].

Regarding Claim 75, the combined teachings of Turner and Soroushian discloses the method of claim 73, and further discloses wherein the determining the contribution score further comprises:
determining the at least two scenes of the electronic content corresponding to the particular genre [Soroushian - FIG.6A & para.0110: Discloses determining portions of genres (drama, comedy, action) in a segment of content.];
determining a number of words that the actor utters in the at least two scenes [Turner - para.0084: Discloses utilizing scripts to determine number of spoken words in a portion by an actor.]; and
determining the contribution score at least in part according to the number of words [Turner - para.0084: Discloses using scripts to determine number of spoken words contributes to correctly identifying actors dialogue.].
This claim is rejected on the same grounds as claim 73.

Regarding Claim 77, the combined teachings of Turner and Soroushian discloses the method of claim 73, and Soroushian further discloses wherein the particular genre is one of action, comedy, drama and thriller [para.0081: Discloses action, comedy, drama and thriller.]. This claim is rejected on the same grounds as claim 73.

Regarding Claim 83, Turner discloses a system comprising:
a storage device [para.0055: Discloses a server storage 420 which stores received content and metadata, and associates the received content and metadata to particular users.]; and
control circuitry [FIG.3: Discloses a server that is controlled by a server controller 450.] configured to:
determine, based on metadata associated with electronic content [para.0014: Discloses determining categories of captured content via a camera in dependence of metadata; and para.0043: Discloses the video content and processed metadata is sent to a computer.] associated with a cast that includes an actor [para.0072 & para.0096: Discloses a cast list includes an actor and metadata associated with an actor.], a contribution score corresponding to a contribution of the actor to at least two scenes of a plurality of scenes of the electronic content [para.0086: Discloses a metadata extractor uses face recognition and the dialogue from the script to detect the characters (actors) present in any one frame. A confidence score is then generated by the metadata extractor that indicates the likelihood of a particular character or particular characters being present in a particular frame of video; and para.0096: Discloses a metadata processor receives the character or characters in the scene from the metadata extractor along with a confidence score of the likelihood of the character or characters actually being present in the scene. The confidence score may be based on the length of time that a particular character or characters are located in the scene (a contribution score) or may be a percentage of time a character is in a scene. The confidence score may also be based on the size of a character in the scene, such as smaller characters in a scene may indicate less prominent characters (a contribution score); and para.0143: Discloses that all scenes (at least two or more scenes) from a script have been captured and analyzed (determining a contribution score) with the server.];
store the contribution score in electronically searchable form for an actor [FIG.8A step 822: Discloses upload (storing) script, images, and name of actor and relevant associations (confidence score) to server; and para.0132: Discloses storing data generated by the metadata extractor to a server storage medium; and para.0135: Discloses a search map (electronically searchable form) is generated from the storage medium.]; and
in response to receiving a request for content, causing a response to the request to be generated for display based at least in part on the contribution score [FIG.7D & para.0118-0019: Discloses a selected object (i.e. the request for clips having both the character from thumbnail 702A and the second thumbnail 703B) is then sent from the tablet to the server where the metadata associated with the video clips is analyzed by the metadata processor. The metadata identifies the video clips with both the character shown in thumbnail 702B and the character shown in second thumbnail 703B and generates a new search result based upon this combination. Results are based on a confidence score (contribution score).].
Turner does not explicitly disclose wherein the at least two scenes correspond to a particular genre; and store the contribution score in electronically searchable form for an actor and each of a plurality of genres of the electronic content. However, in analogous art, Soroushian discloses a magnitude scale that determines the amount of each genre present in each time segment of multimedia content [para(s).0112, 0114]. FIG.6A discloses a plurality of genres of the content within a segment; and FIG.7 discloses determining a genre in a scene [para.0123]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner in view of Soroushian to have each scene comprising a genre. One would be motivated at the time of the invention to have this capability since genre tags, brief descriptions, or trailers may not capture sufficient detail of the content. For example, a single genre tag classifying a movie as an 'action' movie may not be representative of the entire movie, thus, there is a need to aid users in selecting multimedia content for viewing by showing the user the amounts in which genre attributes are present in various time segments of the multimedia content [Soroushian: para.0001].

Regarding Claim 85, the combined teachings of Turner and Soroushian discloses the system of claim 83, and further discloses wherein the control circuitry is further configured to determine the contribution score by:
determining the at least two scenes of the electronic content corresponding to the particular genre [Soroushian - FIG.6A & para.0110: Discloses determining portions of genres (drama, comedy, action) in a segment of content.];
determining a number of words that the actor utters in the at least two scenes [Turner - para.0084: Discloses utilizing scripts to determine number of spoken words in a portion by an actor.]; and
determining the contribution score at least in part according to the number of words [Turner - para.0084: Discloses using scripts to determine number of spoken words contributes to correctly identifying actors dialogue.].
This claim is rejected on the same grounds as claim 83.

Regarding Claim 87, the combined teachings of Turner and Soroushian discloses the system of claim 83, and Soroushian further discloses wherein the particular genre is one of action, comedy, drama and thriller [para.0081: Discloses action, comedy, drama and thriller.]. This claim is rejected on the same grounds as claim 83.


Claims 79-82 and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., Pub No US 2015/0286644 A1 (hereafter Turner) in view of Kourosh Soroushian, Pub No US 2014/0052696 A1 (hereafter Soroushian) and further in view of Sen et al., Pat No US 10,187,704 A1 (hereafter Sen).

Regarding Claim 79, the combined teachings of Turner and Soroushian discloses the method of claim 73, and the combined teaching do not explicitly disclose wherein the determining the contribution score further comprises:
determining an award won by the actor for the electronic content; and in response to the determined award, decrementing the contribution score. However, in analogous art, Sen discloses the following:
determining an award won by the actor for the electronic content [col.5, lines 27-29: Discloses a media guidance application determines a number of pre-defined awards (e.g., Oscar, Golden Globe, Saturn award and other similar awards) that an actor has won associated with a given entry (content).]; and 
in response to the determined award, decrementing the contribution score [col.28, lines 30-35: Discloses the media guidance application may update value of the actor score at different intervals of segments, at the different intervals the score is either incremented or decremented based on factors such as the number of awards for an actor.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner and Soroushian in view of Sen to decrementing the contribution score in response to the determined award. One would be motivated at the time of the invention to have this capability since there is a need to providing a user with content segments in which a selected actor appears and thus can be improved upon to provide content that is more customized to a user's preferences [Sen: col.1, lines 25-28].

Regarding Claim 80, the combined teachings of Turner and Soroushian discloses the method of claim 73, and the combined teaching do not explicitly discloses wherein determining the contribution score further comprises:
parsing an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords; and in response to the detected presence of the one or more predetermined keywords, incrementing the contribution score. However, in analogous art, Sen discloses the following:
parsing an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords [FIG.12: Discloses retrieving a review associated with a media asset 1208. Determine (parsing), based on Keywords included in the review 1210; and col.41, lines 4-8: Discloses searching (using text mining technique – col.41, line 14) from the review for certain keywords (pre-defined) that are frequently used to describe actor performances (pre-defined keywords - e.g., "weak," "wooden," "stagy," "fake," "realistic," "layered" and other frequently used words for describing quality of acting).]; and 
in response to the detected presence of the one or more predetermined keywords, incrementing the contribution score [col.17, 44-48: Discloses determining the level of acting based on keywords included in the review; and col.17, 58-60: Discloses a look-up table may contain values, corresponding to keywords, on a scale of zero to ten, where a higher value corresponds to a higher quality of acting. Thus, keywords provide for way to increment or decrement the score based on quality of acting.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner and Soroushian in view of Sen to search in social media reviews for keywords related to actor’s performance and to increment or decrement a contribution score in response to the determined keywords. One would be motivated at the time of the invention to have this capability since there is a need to providing a user with content segments in which a selected actor appears and thus can be improved upon to provide content that is more customized to a user's preferences [Sen: col.1, lines 25-28].

Regarding Claim 81, the combined teachings of Turner, Soroushian, and Sen discloses the method of claim 80, and Sen further discloses wherein the review is a social media review [col.16, lines 50-54: Discloses the review can be from a social media platform.]. This claim is rejected on the same grounds as claim 80.

Regarding Claim 82, the combined teachings of Turner and Soroushian discloses the method of claim 73, and the combined teaching do not explicitly discloses wherein determining the contribution score further comprises:
parsing an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords; and in response to the detected presence of the one or more predetermined keywords, decrementing the contribution score. However, in analogous art, Sen discloses the following:
parsing an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords [FIG.12: Discloses retrieving a review associated with a media asset 1208. Determine (parsing), based on Keywords included in the review 1210; and col.41, lines 4-8: Discloses searching (using text mining technique – col.41, line 14) from the review for certain keywords (pre-defined) that are frequently used to describe actor performances (pre-defined keywords - e.g., "weak," "wooden," "stagy," "fake," "realistic," "layered" and other frequently used words for describing quality of acting).]; and 
in response to the detected presence of the one or more predetermined keywords, decrementing the contribution score [col.17, 44-48: Discloses determining the level of acting based on keywords included in the review; and col.17, 58-60: Discloses a look-up table may contain values, corresponding to keywords, on a scale of zero to ten, where a higher value corresponds to a higher quality of acting. Thus, keywords provide for way to increment or decrement the score based on quality of acting.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner and Soroushian in view of Sen to search in social media reviews for keywords related to actor’s performance and to increment or decrement a contribution score in response to the determined keywords. One would be motivated at the time of the invention to have this capability since there is a need to providing a user with content segments in which a selected actor appears and thus can be improved upon to provide content that is more customized to a user's preferences [Sen: col.1, lines 25-28].

Regarding Claim 89, the combined teachings of Turner and Soroushian discloses the system of claim 83, and the combined teaching do not explicitly disclose wherein the determining the contribution score further comprises:
determine an award won by the actor for the electronic content; and in response to the determined award, decrement the contribution score. However, in analogous art, Sen discloses the following:
determine an award won by the actor for the content [col.5, lines 27-29: Discloses a media guidance application determines a number of pre-defined awards (e.g., Oscar, Golden Globe, Saturn award and other similar awards) that an actor has won associated with a given entry (content).]; and 
in response to the determined award, decrementing the contribution score [col.28, lines 30-35: Discloses the media guidance application may update value of the actor score at different intervals of segments, at the different intervals the score is either incremented or decremented based on factors such as the number of awards for an actor.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner and Soroushian in view of Sen to decrementing the contribution score in response to the determined award. One would be motivated at the time of the invention to have this capability since there is a need to providing a user with content segments in which a selected actor appears and thus can be improved upon to provide content that is more customized to a user's preferences [Sen: col.1, lines 25-28].

Regarding Claim 90, the combined teachings of Turner and Soroushian discloses the system of claim 83, and the combined teaching do not explicitly discloses wherein determining the contribution score further comprises:
parse an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords; and in response to the detected presence of the one or more predetermined keywords, increment the contribution score. However, in analogous art, Sen discloses the following:
parse an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords [FIG.12: Discloses retrieving a review associated with a media asset 1208. Determine (parsing), based on Keywords included in the review 1210; and col.41, lines 4-8: Discloses searching (using text mining technique – col.41, line 14) from the review for certain keywords (pre-defined) that are frequently used to describe actor performances (pre-defined keywords - e.g., "weak," "wooden," "stagy," "fake," "realistic," "layered" and other frequently used words for describing quality of acting).]; and 
in response to the detected presence of the one or more predetermined keywords, increment the contribution score [col.17, 44-48: Discloses determining the level of acting based on keywords included in the review; and col.17, 58-60: Discloses a look-up table may contain values, corresponding to keywords, on a scale of zero to ten, where a higher value corresponds to a higher quality of acting. Thus, keywords provide for way to increment or decrement the score based on quality of acting.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner and Soroushian in view of Sen to search in social media reviews for keywords related to actor’s performance and to increment or decrement a contribution score in response to the determined keywords. One would be motivated at the time of the invention to have this capability since there is a need to providing a user with content segments in which a selected actor appears and thus can be improved upon to provide content that is more customized to a user's preferences [Sen: col.1, lines 25-28].

Regarding Claim 91, the combined teachings of Turner, Soroushian, and Sen discloses the system of claim 90, and Sen further discloses wherein the review is a social media review [col.16, lines 50-54: Discloses the review can be from a social media platform.]. This claim is rejected on the same grounds as claim 90.

Regarding Claim 92, the combined teachings of Turner and Soroushian discloses the system of claim 83, and the combined teaching do not explicitly discloses wherein determining the contribution score further comprises:
parse an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords; and in response to the detected presence of the one or more predetermined keywords, decrement the contribution score. However, in analogous art, Sen discloses the following:
parse an electronically searchable review of the electronic content to detect the presence of one or more predetermined keywords [FIG.12: Discloses retrieving a review associated with a media asset 1208. Determine (parsing), based on Keywords included in the review 1210; and col.41, lines 4-8: Discloses searching (using text mining technique – col.41, line 14) from the review for certain keywords (pre-defined) that are frequently used to describe actor performances (pre-defined keywords - e.g., "weak," "wooden," "stagy," "fake," "realistic," "layered" and other frequently used words for describing quality of acting).]; and 
in response to the detected presence of the one or more predetermined keywords, decrement the contribution score [col.17, 44-48: Discloses determining the level of acting based on keywords included in the review; and col.17, 58-60: Discloses a look-up table may contain values, corresponding to keywords, on a scale of zero to ten, where a higher value corresponds to a higher quality of acting. Thus, keywords provide for way to increment or decrement the score based on quality of acting.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Turner and Soroushian in view of Sen to search in social media reviews for keywords related to actor’s performance and to increment or decrement a contribution score in response to the determined keywords. One would be motivated at the time of the invention to have this capability since there is a need to providing a user with content segments in which a selected actor appears and thus can be improved upon to provide content that is more customized to a user's preferences [Sen: col.1, lines 25-28].

Allowable Subject Matter
Claims 74, 84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Turner and Soroushian does not teach the feature of determining the contribution score according to a proportion of the first amount of time (first amount of time – genre portions of the content having a collective duration) to the second amount of time (second amount of time - actor appears in the determined portions of the content). Claims 78 and 88 pointing to objected claims 74 and 84 respectively, would be allowable if dependent claims 74 and 84 were incorporated into the independent claims.
Claims 76, 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Turner, Soroushian and Harris does not teach the feature of determining the contribution score according to a proportion of the first amount of time (first amount of time - a volume greater than a predetermined collective duration volume) that is the second amount of time (the second amount of time - actor appears in the determined portions).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klappert et al., (US 2014/0089017 A1) - Discloses control circuitry may compute a weighted average of correlation scores based on a genre attribute and an actor attribute (para.0154).
Takahashi et al., (US 2007/0067724 A1) - Discloses an exemplary semantic score, as illustrated in FIG. 7, the delimitation of each shot or each scene (represented by the time code), the video semantic evaluation value (scene score), video characteristic evaluation value (shot score), the shots where each actor/ actress appears (represented by thin lines), the shots where speeches appear (represented by bold lines), the shots where key words appear, the sound effects, and the picture effects are recorded and associated with one another along the transition of the scenes [para.0189].

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426